In a proceeding pursuant to section 475 of the Judiciary Law to fix a reasonable counsel fee, the County of Rockland appeals from (1) an order of the Supreme Court, Rockland County (Stolarik, J.), dated July 30,1981, which denied its motion for an order directing a trial by jury of the issues involved, and (2) an order of the same court (Slifkin, J.), dated November 25, 1981, which, after a nonjury trial, inter alia, fixed petitioner’s lien at $235,000. Appeal from the order dated July 30, 1981 dismissed as academic (see Matter of Aho, 39 NY2d 241, 248). That order is reviewed upon the appeal from the order entered after the trial. Order dated November 25, 1981, affirmed. Petitioner is awarded one bill of costs. Special Term found that petitioner is entitled to be paid a fee based on the reasonable value of petitioner’s services and concluded that the reasonable value of those services is the sum of $235,000. These findings are amply supported by the testimony and other proof offered at the trial. We have considered the other arguments made by the appellant and find them to be without merit. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.